FAMCO MLP & Energy Income Fund Class A (INFRX) Class C (INFFX) Class A (INFIX) A series of the Investment Managers Series Trust Supplement dated December 23, 2013 To the Prospectus and Statement of Additional Information dated April 1, 2013, and Summary Prospectus dated April 1, 2013 Notice to Existing and Prospective Shareholders of FAMCO MLP & Energy Income Fund: Effective December 31, 2013, the Fund will be changing its fund name from “FAMCO MLP & Energy Income Fund” to “Advisory Research MLP & Energy Income Fund.”The Fund’s investment objective, principal investment strategies and principal risks will remain the same. Please file this Supplement with your records.
